 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JASON M. HART,

 9                              Plaintiff,                CASE NO. 2:21-cv-00014-RSM-BAT

10           v.                                           ORDER ADOPTING REPORT AND
                                                          RECOMMENDATION
11   ROBIN SMITH, et al.,

12                              Defendant.

13

14          Having reviewed the Report and Recommendation (Dkt. #34) of the Honorable Brian A.

15   Tsuchida, United States Magistrate Judge, any objections or responses to that, and the remaining

16   record, the Court finds and ORDERS:

17          (1)    The Court ADOPTS the Report and Recommendation (Dkt. #34).

18          (2)    Plaintiff’s “Motion for Injunctive Relief” (Dkt. #8), a “Writ of Mandamus

19   (Motion for Emergency Medical Care)” (Dkt. #9) and a “Motion for Emergency Medical

20   Care/Writ of Mandamus” (Dkt. #14) are DENIED.

21          (3)    The matter is referred back to Judge Tsuchida for further proceedings.

22          (4)    The Clerk is directed to send copies of this Order to the parties and to Judge

23   Tsuchida.



     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
 1        DATED this 8th day of June, 2021.

 2

 3

 4                                            A
                                              RICARDO S. MARTINEZ
 5                                            CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
